LAY, Chief Judge,
concurring and dissenting.
I concur in part and dissent in part. I dissent as to the district court’s determination of the number of Clean Water Act violations committed by Tyson.
I dissent with regard to the court’s af-firmance of the Clean Water Act penalty calculation against Tyson. The district court refused to give plaintiff’s proposed instruction that would have explained to the jury that each monthly average violation must be construed as thirty individual daily violations. The majority concedes that the court erred in refusing this instruction, which is firmly rooted in the text of the Act. The jury found 43 violations, an erroneous figure that does not correspond to any view of the evidence. The district court admitted the verdict was ambiguous when the judge stated he had to “construe” the verdict to mean there were violations on forty-three separate days.
No doubt the faulty instruction confused the jury. There is nothing in the record that makes me confident that they determined the correct number of violations. Perhaps too eager to avoid relitigation of this case, the majority simply declares the error harmless and attempts no analysis or explanation for its decision. The majority goes on to affirm the judge’s penalty calculations, relying on the fact that the calculations are discretionary. The judge’s discretion to set the amount of the penalty, however, does not carry over into the jury’s province to determine the number of violations. The judge exercised his discretion to set the amount of penalty relying on the jury’s determination of the number of violations. Had the jury found a different number of violations, the judge, if he was properly enforcing the Act, would have set a different penalty. Given the serious doubt about whether the jury properly determined the number of violations, we should not let the penalty calculation stand.